Exhibit 10.1

 

EQUIPMENT LEASE AGREEMENT

 

This EQUIPMENT LEASE AGREEMENT (this “Agreement”) is entered into January 2,
2019 (the “Effective Date”), by and between Sheehy Enterprises, Inc., a
Wisconsin corporation (the “Lessor”), and Sheehy Mail Contractors, Inc., a
Wisconsin corporation (the “Lessee”). The Lessor and the Lessee may be referred
to individually in this Agreement as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

A. Pursuant to that certain Acquisition Option Agreement dated September 5, 2018
(the “Option Agreement”), by and between EVO Transportation & Energy Services,
Inc., a Delaware corporation (the “Buyer”), the Lessor, John Sheehy, and Robert
Sheehy, the Buyer is purchasing all of the issued and outstanding equity
interests of the Lessee.

 

B. Section 2.2(c)(ix) of the Option Agreement requires that the Lessor deliver
to the Buyer a lease agreement between the Lessor and the Lessee, in form and
substance acceptable to the Buyer and duly executed by the Lessor and the
Lessee, whereby the Lessee will lease from the Lessor all trucks, trailers, and
other vehicles used in the Lessee’s Business (as defined in the Option
Agreement).

 

C. Capitalized terms not otherwise defined herein will have the same meanings as
in the Option Agreement.

 

AGREEMENT

 

For good and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree to the following terms and
conditions:

 

1. Equipment. The Lessor agrees to lease to the Lessee, and the Lessee agrees to
lease from the Lessor, the equipment identified on Exhibit A attached hereto
(the “Leased Equipment”) in accordance with the terms of this Agreement.

 

2. Lease Payments. Commencing on the Effective Date, the Lessee agrees to pay to
the Lessor an amount equal to $91,667.00 per month (each, a “Lease Payment”) for
48 months (the “Lease Term”), unless earlier terminated in accordance with this
Agreement. The first Lease Payment will be made on the Effective Date.
Thereafter, Lease Payments during the Lease Term will be due on each subsequent
monthly anniversary of the Effective Date.

 

3. Leased Equipment Use; Maintenance; Loss; Damage. The Lessee agrees to use the
Leased Equipment in substantial compliance with all laws, rules, regulations,
ordinances, statutes, and orders regarding the use, maintenance, and possession
of the Leased Equipment. The Lessee will be responsible for obtaining applicable
licensing and permits required for the Lessee’s use, maintenance, and possession
of the Leased Equipment and any associated costs. The Lessee will be responsible
for any repairs and maintenance necessary to keep the Leased Equipment in
working order and repair as required by the Lessee during the Lease Term. The
Lessee agrees to promptly report to the Lessor any loss of or material damage to
the Leased Equipment.

 

 

 

  

4. Ownership of the Lessor. The Leased Equipment shall at all times be and
remain the exclusive property of the Lessor.

 

5. Representations.

 

a. The Lessor and the Lessee each represent, warrant and covenant, respectively,
that such Party has the full power, authority, and legal right to execute,
deliver, and perform the terms of this Agreement, has the legal right to enter
into this Agreement, and that this Agreement when executed by its representative
signing this Agreement on its behalf is a valid and binding obligation on such
Party.

 

b. The Lessor represents and warrants that it possesses good title to all of the
Leased Equipment and that the Leased Equipment is not subject to any lien,
charge, mortgage, security interest, claim, pledge, deposit, or other
encumbrance (each, a “Lien”). During the Lease Term, the Lessor will not permit
any Lien on any of the Leased Equipment and will not otherwise take any action,
or permit any action to be taken, that interferes with the Lessee’s quiet use
and enjoyment of the Leased Equipment.

 

6. Force Majeure. Each Party to this Agreement will be excused from its
contractual obligations if it is prevented or delayed in such performance by any
event which is unavoidable or beyond its reasonable control including acts of
God, acts of public enemies, floods, rockslides, landslides, snowslides,
washouts, avalanches, earthquake, expropriation, fire or explosion, strikes,
lockouts, walkouts or other industrial disputes involving employees of either
Party, war, sabotage, insurrection, derailment, labor shortages, power or fuel
shortages, or the act or failure to act of any government or regulatory agency
(each an event of “Force Majeure”). The Party affected by Force Majeure shall
notify (with a sufficient description of the event) the other Party within five
Business Days following the commencement of the Force Majeure event and shall
also notify the other Party within five Business Days following the end of the
Force Majeure. The Party affected will take all reasonable steps to remedy the
event of Force Majeure; provided, however, that nothing contained in this
Section 6 shall require any Party to settle any industrial dispute or to test
any federal, provincial, or municipal law.

 

7. Notice. All notices, requests, demands and other communications required or
permitted hereunder will be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally; (b)
on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service; (c) on the earlier of the fourth (4th) day
after mailing or the date of the return receipt acknowledgment, if mailed,
postage prepaid, by certified or registered mail, return receipt requested; or
(d) on the date of transmission, if sent by e-mail, facsimile, telecopy,
telegraph, telex or other similar telegraphic communications equipment.

 

8. Governing Law; Jurisdiction; Waiver of Jury Trial. All issues and questions
concerning the construction, validity, enforcement, and interpretation of this
Agreement will be governed by the governing law, jurisdiction, waiver of jury
trial, and other provisions set forth in Section 8.5 of the Option Agreement.

  

2

 

  

9. Cumulative Rights. The Lessor’s and the Lessee’s rights under this Agreement
are cumulative and shall not be construed as exclusive unless otherwise required
by law. The exercise of any rights and remedies by either Party shall not
constitute a termination of this Agreement unless such Party so notifies the
other Party in writing.

 

10. Waiver. The delay or failure of either Party to enforce any provisions of
this Agreement shall not be deemed a waiver or limitation of that Party’s right
to subsequently enforce and compel past, present, and future strict compliance
with every provision of this Agreement.

 

11. Other Provisions. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter of this Agreement and supersedes any
prior understanding or representation of any kind preceding the date of this
Agreement. There are no other promises, conditions, understandings, or other
agreements, whether oral or written, relating to the subject matter of this
Agreement. This Agreement may only be modified in a writing signed by both the
Lessor and the Lessee. This Agreement shall not be construed against either
Party hereto since both Parties have had the opportunity to negotiate its
provisions and contribute to its drafting. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Copies of this Agreement
with signatures transmitted electronically (e.g. by fax or .pdf) shall be deemed
to be original signed versions of this Agreement. The obligations of the Parties
which, by their nature, would continue beyond the termination or expiration of
this Agreement will survive a termination of this Agreement.

 

[Signature Page Follows]

  

3

 

 

IN WITNESS WHEREOF, the Parties have executed this Equipment Lease Agreement as
of the day and year first above written.

 

  LESSOR:       SHEEHY ENTERPRISES, INC.       /s/ John Sheehy   By: John Sheehy
  Its: Chief Executive Officer       LESSEE:       EVO Transportation and Energy
Services on behalf of:       SHEEHY MAIL CONTRACTORS, INC.       /s/ Damon
Cuzick   By: Damon Cuzick   Its: Chief Executive Officer

 

[Signature Page to Equipment Lease Agreement]

  

 

 

  

EXHIBIT A

 

LEASED EQUIPMENT

 

Truck Number  Make & Year  VIN 248  2010 Ford  4V4NC9EH0CN551976 257  2012
Volvo  4V4NC9EH4CN551978 259  2012 Volvo  4V4NC9EH8CN551983 263  2012 Volvo 
4V4NC9EH6CN551982 264  2012 Volvo  4V4NC9EHXCN551984 265  2012 Volvo 
4V4NC9EH3CN551986 267  2012 Volvo  4V4NC9EH5CN551987 269ST  2013 Freightliner 
1FVAC4DV3DHFA7493 271  2013 Volvo  4V4NC9EHXDN139839 272  2013 Volvo 
4V4NC9EH6DN139840 276  2013 Volvo  4V4NC9EH3DN139844 277  2013 Freightliner 
3AKJGEDV8DSFD9517 278  2013 Freightliner  3AKJGEDVXDSFD9518 279  2013
Freightliner  3AKJGEDV1DSFD9519 280  2013 Freightliner  3AKJGEDV0DSFE4484 281 
2014 Freightliner  3AKJGEDV3ESFP9963 283  2014 Freightliner  3AKGJEDV7ESFP9965
284  2014 Freightliner  3AKJGEDV9ESFP9966 285  2014 Freightliner 
1FUJGBD96ELFM6162 286  2014 Freightliner  1FUJGBD96ELFM6163 287  2014
Freightliner  1FUJGBD9XELFM6164 295  2014 Freightliner  1FUJGBD9XELFW4907

 

Trailer Number  Make  VIN 147001  2014 Stoughton  1DW1A5320ES524718 147002  2014
Stoughton  1DW1A5322ES524719 147003  2014 Stoughton  1DW1A5329ES524720 147004 
2014 Stoughton  1DW1A5320ES524721 147005  2014 Stoughton  1DW1A5322ES524722
147006  2014 Stoughton  1DW1A5324ES524723 147007  2014 Stoughton 
1DW1A5326ES524724 147008  2014 Stoughton  1DW1A5328ES524725 147009  2014
Stoughton  1DW1A532XES524726 147010  2014 Stoughton  1DW1A5321ES524727 147011 
2014 Stoughton  1DW1A5323ES524728 147012  2014 Stoughton  1DW1A5325ES524729
147013  2014 Stoughton  1DW1A5323ES524730

 



A-1

 

 

147014  2014 Stoughton  1DW1A5323ES524731 147015  2014 Stoughton 
1DW1A5323ES524732 147016  2014 Stoughton  1DW1A5323ES524733 147017  2014
Stoughton  1DW1A5323ES524734 147018  2014 Stoughton  1DW1A5323ES524735 147019 
2014 Stoughton  1DW1A5323ES524736 147020  2014 Stoughton  1DW1A5323ES524737
500IH02  1998 Stoughton  1DW1A5320WS207524 5231H01  1998 Stoughton 
1DW1A532XWS207563 5231H02  2002 Wabash  1JJV532W12L793831 CV670  1999 Utility 
1UYTS2484XA793201 F669  1998 Utility  IUYFS2484WA633704 F673  2005 Stoughton 
IUYFS24005A566401 SMC117  2004 Stoughton  1DW1A48214S673401 SMC118  2004
Stoughton  1DW1A48234S673402 SMC119  2004 Stoughton  1DW1A48254S673403 SMC120 
2004 Stoughton  1DW1A48274S673404 SMC121  2004 Stoughton  1DW1A48294S673405
SMC122  2004 Stoughton  1DW1A48204S673406 SMC123  2004 Stoughton 
1DW1A48224S673407 SMC124  2004 Stoughton  1DW1A48244S673408 SMC125  2004
Stoughton  1DW1A53274S685601 SMC126  2004 Stoughton  1DW1A53294S685602 SMC127 
2004 Stoughton  1DW1A53204S685603 SMC128  2004 Stoughton  1DW1A53224S685604
SMC129  2004 Stoughton  1DW1A53224S691001 SMC130  2004 Stoughton 
1DW1A53244S691002 SMC132  2004 Stoughton  1DW1A53284S691004 SMC134  2005
Stoughton  1DW1A53255S820902 SMC135  2005 Stoughton  1DW1A53275S820903 SMC136 
2005 Stoughton  1DW1A53295S820904 SMC137  2006 Stoughton  1DW1A53206S888901
SMC138  2006 Stoughton  1DW1A53226S888902 SMC139  2006 Stoughton 
1DW1A53246S888903 SMC140  2006 Stoughton  1DW1A53256S898601 SMC141  2006
Stoughton  1DW1A53276S898602 SMC142  2006 Stoughton  1DW1A53296S898603 SMC143 
2006 Stoughton  1DW1A53206S898604 SMC144  2006 Stoughton  1DW1A53226S898605
SMC145  2006 Stoughton  1DW1A53246S898606 SMC146  2006 Stoughton 
1DW1A53266S898607

 



A-2

 

 



SMC147  2006 Stoughton  1DW1A53286S898608 SMC148  2006 Stoughton 
1DW1A532X6S898609 SMC149  2007 Stoughton  1DW1A53297S959501 SMC150  2007
Stoughton  1DW1A53207S959502 SMC151  2007 Stoughton  1DW1A53227S959503 SMC152 
2007 Stoughton  1DW1A53247S959504 SMC153  2007 Stoughton  1DW1A53267S959505
SMC154  2007 Stoughton  1DW1A53287S959506 SMC155  2007 Stoughton 
1DW1A532X7S959507 SMC156  2007 Stoughton  1DW1A53217S959508 SMC157  2007
Stoughton  1DW1A53237S959509 SMC158  2007 Stoughton  1DW1A532X7S959510 SMC159 
2007 Stoughton  1DW1A53217S959511 SMC160  2007 Stoughton  1DW1A53237S959512
SMC161  2007 Stoughton  1DW1A53277S988401 SMC162  2007 Stoughton 
1DW1A53297S988402 SMC163  2007 Stoughton  1DW1A53207S988403 SMC164  2007
Stoughton  1DW1A53227S988404 SMC165  2007 Stoughton  1DW1A53247S988405 SMC166 
2007 Stoughton  1DW1A53267S988406 SMC167  2008 Stoughton  1UYVS25328P329111
SMC168  2008 Stoughton  1UYVS25328P329110 SMC169  2008 Stoughton 
1UYVS25328P329112 SMC170  2009 Vanguard  SV8VA53219M902494 SMC171  2009
Vanguard  SV8VA53239M902495 SMC172  2009 Vanguard  SV8VA53259M902496 SMC173 
2009 Vanguard  SV8VA53279M902497 SMC174  2009 Vanguard  SV8VA53259M902501
SMC175  2009 Stoughton  1DW1A53289S168203 SMC176  2009 Stoughton 
1DW1A532X9S168204 SMC177  2009 Stoughton  1DW1A53219S168205 SMC178  2009
Stoughton  1DW1A53239S168206 SMC179  2009 Stoughton  1DW1A53259S168207 SMC180 
2009 Stoughton  1DW1A53279S168208 SMC181  2009 Stoughton  1DW1A53299S168209
SMC182  2009 Stoughton  1DW1A53259S168210 SMC183  2009 Stoughton 
1DW1A53219S150903 SMC184  2009 Stoughton  1DW1A53239S150904 SMC186  2009
Stoughton  1DW1A53279S150906 SMC187  2009 Stoughton  1DW1A53299S150907 SMC188 
2009 Stoughton  1DW1A53209S150908

 



A-3

 

 

SMC189  2009 Stoughton  1DW1A53229S150909 SMC190  2009 Stoughton 
1DW1A53299S150910 SMC191  2009 Stoughton  1DW1A53209S150911 SMC192  2009
Stoughton  1DW1A53229S150912 SMC193  2009 Stoughton  1DW1A53249S150913 SMC194 
2009 Stoughton  1DW1A53269S150914 SMC195  2009 Stoughton  1DW1A53289S150915
SMC196  2009 Stoughton  1DW1A53249S118849 SMC197  2009 Utility 
1UYVS2480DP617201 SMC701  2011 Stoughton  1UYVS2533BP103701 SMC702 
2011Stoughton  1UYVS2535BP103702 SMC703  2011Stoughton  1UYVS2539BP103704
SMC704  2011Stoughton  1UYVS2538BP103709 SMC705  2011Stoughton 
1UYVS2536BP103711 SMC706  2011Stoughton  1UYVS2538BP103712 SMC707 
2011Stoughton  1UYVS253XBP103713 SMC708  2011Stoughton  1UYVS2530BP103705
SMC709  2011Stoughton  1DW1A5325BS258110 SMC710  2011Stoughton 
1DW1A5327BS258111 SMC711  2011Stoughton  1DW1A5329BS258109 SMC712  2012
Stoughton  1DW1A5321CS295205 SMC713  2012 Stoughton  1DW1A5323CS295206 SMC714 
2012 Stoughton  1DW1A5325CS295207 SMC715  2012 Stoughton  1DW1A5327CS295208
SMC716  2012 Stoughton  1DW1A5329CS295209 SMC717  2012 Stoughton 
1DW1A5325CS295210 SMC718  2012 Stoughton  1DW1A5326CB338601 SMC719  2012
Stoughton  1DW1A5328CB338602 SMC720  2012 Stoughton  1DW1A532XCB338603 SMC721 
2012 Stoughton  1DW1A5321CB338604 SMC722  2012 Stoughton  1DW1A5323CB338605
SMC723  2012 Stoughton  1DW1A5325CB338606 SMC724  2012 Utility 
1UYVS2533DP549012 SMC725  2012 Utility  1UYVS2535DP549013 SMC726  2012 Utility 
1UYVS2531DP549025 SMC727  2012 Utility  1UYVS2533DP549026 SMC728  2012 Utility 
1UYVS2537DP549028 SMC729  2012 Utility  1UYVS2539DP549029 SMC730  2013 Utility 
1UYVS2539DP603820 SMC731  2013 Utility  1UYVS2530DP603821 SMC732  2013 Utility 
1UYVS2534DP603823 SMC733  2013 Utility  1UYVS2536DP603824 SMC734  2013 Utility 
1UYVS2538DP603825

 

Property  Description  230 Boden  MKE Shop   

 



A-4

 